Third District Court of Appeal
                               State of Florida

                        Opinion filed November 12, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1886
                          Lower Tribunal No. 17-4564
                             ________________


                         Tavares Jamelle Watkins,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

     Tavares Jamelle Watkins, in proper person.

      Ashley Moody, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.